DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/19, 6/18/19, 8/8/19, 9/17/19, 12/1/20, 3/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 21-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 21, it is unclear what applicants are describing with respect to the medical diagnostic system of line 1.  No structure in the claim body capable of performing the function of the device (medical diagnostics) has been recited in the claim body.  Therefore, it is unclear what limitations the preamble is or is not intending to require, and it is unclear if an analytical diagnostic component (detector, sensor, etc…) is required or not.
As to line 9 of claim 21, it is unclear how the cover is slideable coupled with the hub.  Does the cover slide in relation to the hub, or does the cover slide with the hub?  The examiner requests that the sliding function is more clearly described.
Regarding lines 10 and 11 of claim 21, it is unclear what “the needle” is attempting to refer to.  Previously, at least one needle is recited and it is unclear if one of the at least needles is being referred to or each needle is being referred to.
As to lines 11-12 of claim 21, it is unclear what the engagement arm is attempting to describe.  What is this arm?  Is the arm engaging something, and if so then what is it engaging?
Claims 22-20 are rejected based on further claim dependency.
With respect to claim 22, it is unclear how two needles can be present in claim 22, with only one cover which covers the needle as in claim 21.  If the cover of claim 21 only covers one needle, then how are two needles included?  Does the cover cover both needles, is there now two covers requires, is only a specific needle covered?
Regarding claim 27, it is unclear what is defined by the second compartment engagement mechanism.  Is claim 27 requiring all of the engagement mechanism components recited in claim 21 such that there are two of each component?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 20200337620; hereinafter “Morrison”) in view of Nakamura et al (US 20110014687; hereinafter “Nakamura”).
As to claim 21, Morrison teaches a medical diagnostic system (As best understood, Morrison teaches a device for sample collection that allows analysis; Figs. 1-4, 8-10), comprising: 
a receptacle in the housing for receiving a container having a compartment, the receptacle having a wall (Morrison teaches receptacle 20/110 with a wall); and 
a compartment engagement mechanism for engaging the compartment, the compartment engagement mechanism including: a hub fixed within the wall of the receptacle (Morrison teaches hub as the left side of 40 in figure 2 which connects to receptacle; see also corresponding figures 2-4 and 8-10), at least one needle secured to the hub (Morrison; 
Note: Claims 21-30 contain a large amount of functional language (ex: “for…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the cover is in the cover position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 
Although Morrison does teach moving the sample collector to an analysis device (Morrison; [1, 5]), Morrison does not specifically teach the diagnostic device in a housing which holds the receptacle. However, Nakamura teaches the analogous art of a medical diagnostic system (Nakamura; #3) with containers connected to the device by a housing with a needle and a hub (Nakamura teaches a housing which contains a hub at the base of needles 10/20/30/40 for moving liquid into the diagnostic system; Figs. 1, 4, 5 [3, 10, 37, 61]). It would have been obvious to one of ordinary skill in the art to have directly connected the hub/needle of Morrison to be directly connected to an analyzer via a housing as in Nakamura because this would allow the advantage of instantaneous analysis, and also because Nakamura teaches that using the connection device enables fluid containers to be connected to the analyzer (Nakamura; [10, 37, 39, 54]).
As to claim 23, modified Morrison teaches the medical diagnostic system of claim 21, wherein the needle cover includes a cap having at least one aperture corresponding to the at least one needle and a plurality of glide posts slideably coupled with the hub, wherein the at least one needle protrudes through the at least one aperture of the cap when the plurality of glide posts slides into the hub (Morrison teaches the cover/cap having an aperture to allow the needle to protrude; Figures 8-10, [81].  Morrison teaches that the cover slides on the hub which has guide grooves [73], where the cover would have alignment/anti rotation features [130] as posts in the channels. ”When” the plurality of posts slides into the hub does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).  
As to claim 24, modified Morrison teaches the medical diagnostic system of claim 21, wherein the at least one engagement arm includes a base portion secured to the hub, an elbow portion connected to the base portion, and a grasping portion connected to the elbow portion, .  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Nakamura in view of Chung et al (US 20150362459; hereinafter “Chung”).
As to claim 22, modified Morrison teaches the medical diagnostic system of claim 21, wherein the at least one needle includes multiple needles and at least a coated needle (Morrison teaches coating; [8, 11, 29]. Morrison also teaches multiple tubes; [72]).
Modified Morrison does not teach a non-coated needle. However, Chung teaches the analogous art of needles without a coating (Chung; [153]). It would have been obvious to one of ordinary skill in the art to have modified one of the multiples of needles of modified Morrison to be non-coated as in Chung because Chung teaches that non-coated tips can be used to prove dominance of DNA removal (Chung; [153]).
Claims 25-27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Nakamura in view of Nemoto et al (US 20160184826; hereinafter “Nemoto”) and in view of Beyerlein et al (US 20190000365; hereinafter “Beyerlein”).
As to claim 25, modified Morrison teaches the medical diagnostic system of claim 24 (see above).
Morrison does not specifically teach the container, wherein the container includes a cap secured to a neck of the compartment, the cap being sized to contact the grasping portion of the at least one engagement arm. However, Nemoto teaches the analogous art of a cap on a container which attaches to a hub with a needle (Nemoto; Figs. 1-4). It would have been obvious to one of ordinary skill in the art to have modified the hub and needle of modified Morrison to attach to a capped container as in Nemoto because Nemoto teaches that using a capped container prevents the leakage of fluid (Nemoto; [69]).
Modified Morrison does not specifically teach the grasping portion moving radially away from the needle cover when the compartment engagement mechanism engages the cap of the container (“When” the compartment engagement mechanism engages the cap does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).  However, Beyerlein teaches the analogous art of attaching two cooperating components together with grasping portion moving radially away from one compoent when the compartment engagement mechanism engages the other component (Beyerlein teaches spring clips; [167, 292], Fig. 1D, 3B, 21A-24B). It would have been obvious to one of ordinary skill in the art to have modified the grasping portion between the needle and engagement mechanism of the cap of modified Morrison to have including the two cooperating components as in Beyerlein because Beyerlein teaches the spring clips enable secure holding of the components (Beyerlein; [167]) and also allow coupling and decoupling (Beyerlein; [292]). 
As to claim 26, modified Morrison teaches the medical diagnostic system of claim 25, wherein the compartment includes a collar having at least one notch corresponding to the at least one engagement arm, wherein the at least one notch of the collar receives the grasping portion of at least one engagement arm when the compartment of the container is fully engaged with the compartment engagement mechanism (The modification of the engagement arm of Morrison to include the spring clips of Beyerlein has already been discussed above in claim 25, where this modification results in the spring clips of Beyelerin engaging a notch formed in the container (see Beyerlein Figures 1D, 3B, 21A-24B where spring clip attaches to a notch). “When” the compartment is fully engaged with the compartment engagement mechanism does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)).  
As to claim 27, modified Morrison teaches the medical diagnostic system of claim 25, wherein the container includes a second compartment having a second neck and a second cap secured to the second neck, the medical diagnostic system further comprising a second compartment engagement mechanism coupled to the wall of the receptacle for engaging the second compartment of the container (The modification of the compartment Morrison providing a connection to an analyzer as in Nakamura has already been discussed above in claim 21, where this combination results in multiple different containers connected through the system by engagement mechanisms since Nakamura teaches plurality of containers; Figs. 1, 4, 5).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the containers and engagement mechanisms of Morrison to be multiples as in Nakamura in order to provide the advantage of improved sample throughput, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).
As to claim 29, modified Morrison teaches the medical diagnostic system of claim 27, wherein the compartment engagement mechanism is a different size from the second compartment engagement mechanism, and wherein the cap is a different size from the second cap (The modification of the engagement mechanism and caps of modified Morrison to be plural as in Nakamura has already been discussed above in claim 27. Nakamura teaches multiple sized containers with caps and engagement mechanisms; Fig. 4, 6).  
As to claim 30, modified Morrison teaches the medical diagnostic system of claim 27, wherein the compartment engagement mechanism and the second compartment engagement mechanism extend different distances from the wall of the receptacle, and wherein the cap and the second cap extend different distances from a body of the container (The modification of the engagement mechanism and caps of modified Morrison to be plural as in Nakamura has already been discussed above in claim 27. Nakamura teaches multiple sized containers with .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Nakamura in view of Nemoto in view of Beyerlein in view of Walsh et al (US 20120046203; hereinafter “Walsh”).
As to claim 28, modified Morrison teaches the medical diagnostic system of claim 27, with the compartment engagement mechanism and second compartment engagement mechanism (see claim 27 above).
Modified Morrison does not teach a level detection mechanism.  However, Walsh teaches the analogous art of accepting containers with a level detector (Walsh teaches that when the container is placed, that the level is detected; 448]). It would have been obvious to one of ordinary skill in the art to have modified the engagement mechanisms for connecting the container of modified Morrison to have included a level detection mechanism as in Walsh because Walsh teaches that the detection of the container being level enables the system control to begin processing the container (Walsh; [448]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798